Case 4:19-mj-04589-N/A-EJM Document 3 Filed 07/26/19 Page 1of1

 

 

CRIMINAL COMPLAINT
. . . DISTRICT of ARIZONA
United States District Court “
United States of America DOCKET NO. c
Ahmed Mahad Mohamed DOB: 1997, and MAGISTRATES CASENO shit
Abdi Yemani Hussein DOB: 1999 sc Nw 856 OR

 

 

 

Complaint for violation of: Title 18, United States Code, Section 2339B
Conspiracy to Provide Material Support to a Foreign Terrorist Organization

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

Count 1:

From at least in or about August 2018, to the present, in the District of Arizona and elsewhere, defendants, AHMED

MAHAD MOHAMED and ABDI YEMANI HUSSEIN, conspired

resources to a foreign terrorist organization, that is MOHAMED and HUSSEIN, themselves, as personnel, to the
Islamic State of Iraq and al-Sham (“ISIS”), in violation of 18 U.S.C. Section 2339B.

to knowingly provide material support and

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

(See attached affidavit which is incorporated as part of this Complaint)

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: N/A

 

DETENTION REQUESTED
Being duly sworn, I declare that the foregoing is

SIGNATURE OF COMPLAINANT (official title)

 

true and correct to the best of my knowledge.

AUTHORIZED AUSA Kevin C. Hakala 24

MIKE MUTARI f Oz J
’

OFFICIAL TITLE SD V™®O:

FBI Special Agent

 

Sworn to before me and subscribed in my presence.

 

 

SIGNATURE OF MAGISTRATE JUDGE”

 

\ \ \ ( \ oe
A \ (ALE

DATE

July 26, 2019

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

Cc: Aus j FPO
